Citation Nr: 1143805	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-45 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the discharge for the period of service from October 1965 to June 1970 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The appellant served on active duty from October 1965 to June 1970.  He received, among others, the Vietnam Cross of Gallantry for his combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The Appellant had a hearing before the Board in April 2011 and the transcript is of record.


FINDINGS OF FACT

1.  The appellant had active service from October 1965 to June 1970, and was discharged under conditions other than honorable. 

2.  The appellant was found guilty and convicted by special court-martial on three occasions: in April 1966 for wrongful possession of marijuana, in October 1966 for absence without leave (AWOL) for 40 days, and in May 1967 for AWOL of 34 days.  

3.  The appellant was charged with unauthorized absence from December 8, 1969 to May 26, 1970, a continuous period of 170 days; prior to court-martial proceedings based on this charge, the appellant requested and was granted a discharge under other than honorable conditions for the good of the service (unsuitability).  

4.  There is no evidence of record showing that the appellant was insane at the time of the offenses that resulted in his discharge from service nor were there compelling circumstances warranting the Appellant's offenses.

5.  While the appellant was AWOL for periods shorter than 180 days, his offenses constituted willful and persistent misconduct. 


CONCLUSION OF LAW

The character of the appellant's service from October 1965 to June 1970, is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The United States Court of Appeals for Veterans Claims discussed VA's duty to notify in the context of an appeal concerning character of discharge in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction and must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It generally applies to each element of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appellant was sent a notification letter in February 2008, prior to adjudication.  It informed the appellant that a decision regarding the character of his service, and therefore his status as a appellant, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  It also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter. The appellant was requested to provide evidence demonstrating that his service was honorable. VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision. Given this letter, the Board finds that VA's duty to notify has been satisfied. It notified the appellant of the information and evidence needed to substantiate his entitlement to Veteran status, the first element of his claim. He was told therein that VA would obtain his service records and that he should submit other evidence regarding the character of his service.  Further, the letter was dated eight months before the initial decision by the RO/AOJ was issued in October 2008. 

VA's duty to assist a claimant in the development of his claim includes aiding in the procurement of pertinent records as well as providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Complete service treatment records and service personnel records regarding the appellant have been obtained.  No other records have been obtained.  However, the Board notes in this regard that the duty to assist likely does not apply to nonservice records, nor does it require a VA medical examination, because only the character of the appellant's service is at issue at this time. 

Significantly, the appellant has not identified and the record does not otherwise indicate any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Hence, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.2d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183. 

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Character of Discharge

The appellant filed a claim in August 2007 seeking entitlement to service connection for diabetes mellitus, type II, high blood pressure and bilateral cataracts.  

The RO, in an October 2008 administrative action, denied the appellant's claim finding the appellant's character of discharge for the period October 1965 to June 1970 is considered "dishonorable for VA purposes" and, thus, a bar to VA disability benefits.  

The term veteran means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a). 

Here, the RO cited to 38 C.F.R. § 3.12(d)(4) indicating a discharge or release because of "willful and persistent misconduct" is considered to have been issued under dishonorable conditions.    

A discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits. Cropper v. Brown, 6 Vet. App. 450 (1994).  

The appellant's personnel records indicate the appellant, during his military service, had been charged and found guilty by court-martial proceedings on three separate occasions.  In April 1966, the appellant was found guilty of wrongful possession of marijuana and was sentenced to three months of hard labor and forfeiture of funds, which was remitted due to lengthy pre-trial proceedings.  In October 1966 the appellant was found guilty of AWOL for 40 days and sentenced to three months of hard labor.  In May 1967 the appellant was found guilty of AWOL for 34 days and breaking rest, and sentenced to three months of hard labor.  Service records also show the appellant had two other lengthy periods of unauthorized absences in addition to those mentioned above, for which no administrative or disciplinary action had been taken.

Finally, the appellant was charged with going AWOL for a period of time totaling 170 days from December 8, 1969 to May 26, 1970.  Before the appellant's court-martial proceedings, in June 1970, the appellant requested and was approved for discharge "under other than honorable conditions...for the good of the service."  The appellant was informed at that time that his discharge would bar him from VA benefits.  

There is no evidence the appellant was insane at the time of any of these actions, and the appellant does not claim insanity.  Rather, the appellant claims he was under dire circumstances at the times of his AWOL and attempted to obtain emergency leave and ultimately hardship discharge, all of which were denied.  Specifically, the appellant indicates his wife gave birth to his daughter while he was on active duty.  During his service in Vietnam, his daughter was diagnosed with a blood disorder and a club foot.  His wife's mother also died around the same time leaving his wife in emotional distress.  He was allowed some amount of emergency leave where he found his wife under doctor's care for her weak psychological state, his daughter requiring significant medical attention, to include multiple blood transfusions, and no real option of going back on active duty.  The appellant claims he tried to stay home with his family "legitimately," but ultimately had to go AWOL in order to care for his family.  

With regard to the marijuana possession, the appellant claims his bunkmate had the marijuana and although he recalls being confined for an investigation period, was never told he was found guilty of possession.  He believed the character of his discharge was solely in regards to the incidences of him going AWOL.  

In short, the appellant contends that the character of his discharge from service should not be a bar to the award of VA benefits because his AWOL was due to compelling circumstances.

A person discharged under conditions other than honorable on the basis of an absence without official leave period of at least 180 days is barred from receipt of VA benefits unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).   

The following factors will be considered in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL. Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. (ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties. The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. 

Consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted. Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. (iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL. Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  38 C.F.R. § 3.12 (c)(6)(i-iii).

In this case, the appellant's longest AWOL period was less than 180 days and, therefore, the provisions of 38 C.F.R. § 3.12(c)(6) are not applicable here.

Even if applicable, the Board finds the appellant's described family obligations does not fully "explain away" all his in-service offenses.  For example, his family obligations do not explain his conviction of unlawful possession of marijuana or "breaking rest."  The Board further finds the appellant's explanation that he was unaware of the marijuana possession conviction simply not credible.  According to the appellant's personnel records, the marijuana incident included a considerably lengthy pre-trial investigation, to include the appellant's confinement.  The Board finds it not plausible that the appellant would have no idea why he was confined or the resulting conviction and sentence after the investigation.  

The Board further notes the appellant has not provided any objective evidence substantiating his daughter's health, his wife's health or the overall state of affairs during his active duty.  There is nothing in the service records indicating the appellant attempted to receive or applied for a hardship discharge or otherwise substantiates the reasons why he claims he went AWOL on numerous occasions.  The appellant was tried by court-martial and found guilty.  Nothing in the record indicates the appellant raised these family circumstances as a defense at the time of the convictions.  

The Board also finds noteworthy the character of the appellant's discharge has not been upgraded.  The Board makes no findings as to propriety of any upgrade of his discharge, merely that an upgrade of discharge has not been awarded by the appropriate body of jurisdiction.  As there has been no removal of any bar to VA benefits, the bar to benefits established under 38 C.F.R. § 3.12 remains in effect.

Again, the provisions under 38 C.F.R. § 3.12(c)(6) do not apply to shorter periods of AWOL, such as is the case here, but the Board nonetheless finds the appellant did not have compelling circumstances excusing the multiple court-martial convictions.

As noted above, the RO found the appellant's character of his discharge is a bar to the award of VA benefits because his release from service was due to willful and persistent misconduct.  38 C.F.R. § 3.12(d).

The pertinent inquiry here, then, is whether the appellant's actions constituted willful and persistent misconduct such that his discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17.  The Board concludes they did.

In order for the appellant's offenses to be considered to have been minor offenses, as noted in the exception to a bar of entitlement to VA benefits, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the Board finds that the offenses committed by the appellant did interfere with his military duties and therefore may not be considered to be minor offenses. The record clearly reflects that the appellant was found guilty in three court-martial proceedings for marijuana possession and AWOL.  The record also reflects the appellant was charged with a lengthy period of AWOL from December 1969 to May 1970 and, at that time, the appellant requested discharge from the military prior to the court-martial proceedings.  

As a side note, the Board notes although the appellant's discharge was not classified as "in lieu of court-martial," the appellant's personnel records reflects the appellant's request for separation was, in part, to avoid court-martial proceedings for his most recent AWOL charges.  Under 38 C.F.R. § 3.12(d)(1), acceptance of an undesirable discharge to escape trial by general court-martial is considered to have been issued under dishonorable conditions.

In light of the appellant's multiple guilty verdicts and subsequent punishments for the majority of his military service (from 1966 to 1970) , the Board finds the appellant's service may not be considered to have otherwise been honest, faithful, and meritorious, the offenses with which the appellant was charged cannot be found to have been minor offenses. 

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully. Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature. Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code. 

As noted above, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated." 38 U.S.C.A. § 5303(b). 

In this case, the appellant does not claim nor does the record support the appellant was insane at the times of the relevant acts.  The appellant's service treatment records do not indicate the appellant has ever been treated for or diagnosed with any psychiatric disorder.  The record as a whole does not support a finding of insanity during the relevant acts on active duty.

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits for that period of service. Insanity is not an applicable defense in this instance and the appellant has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge) with respect to his period of service.  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge). 

Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred during his service, and his claim must be denied as a matter of law. 38 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER 

The character of the appellant's discharge for the period of service from October 1965 to June 1970 is a bar to entitlement to Department of Veterans Affairs (VA) benefits. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


